 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
     HUNTINGTON BEACH UNION                        Case No. 8:18-cv-01521-AG-JDE
11   HIGH SCHOOL DISTRICT,
                                                   ORDER REGARDING
12                   Plaintiff,                    STIPULATION OF DISMISSAL
                                                   WITH PREJUDICE
13         vs.
14   MT. HAWLEY INSURANCE
     COMPANY,
15
                     Defendant.
16

17

18                                          ORDER

19         Given the stipulation of the parties and pursuant to Federal Rule of Civil

20   Procedure 41, the Court hereby dismisses the entire action with prejudice, with each

21   side to bear its own fees and costs.

22         IT IS SO ORDERED.

23

24   Dated: October 10, 2019                   UNITED STATES DISTRICT COURT
     __________________
25

26                                             Andrew Guilford
                                               United States District Judge
27

28
                                             -1-
                           ORDER REGARDING STIPULATION OF DISMISSAL
                                                                        8:18-cv-01521-AG-JDE
